In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated December 21, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff assumed the risk of the injury which he sustained upon voluntarily participating in a basketball game at the defendant’s facility (see, Marescot v St. Augustine’s R. C. School, 226 AD2d 507; Reilly v Long Is. Jr. Soccer League, 216 AD2d 281; Greenberg v North Shore Cent. School Dist. No. 1., 209 AD2d 669; cf., Brown v City of Peekskill, 212 AD2d 658; Weithofer v Unique Racquetball & Health Clubs, 211 AD2d 783; Pascucci v Town of Oyster Bay, 186 AD2d 725, 726; see *417also, Benitez v New York City Bd. of Educ., 73 NY2d 650; Turcotte v Fell, 68 NY2d 432, 439; Maddox v City of New York, 66 NY2d 270, 277-278). Rosenblatt, J. P., O’Brien, Thompson and McGinity, JJ., concur.